Case 2:20-cr-00146-JCC Document 21-1 Filed 09/09/20 Page 1 of 2

DEFENDANT STATUS SHEET
(One for each defendant)
I. . CASE STATUS
Name of Defendant: JESUS DANIEL LERMA-JARAS
Has defendant had initial appearance in this case? Yes [ | No

MJ 20-560 CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:

[| Continue Conditions of Release

Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[| Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:

Letter to Defense Counsel for Appearance on September 17, 2020 at 9 am

Defense Attorney’s Name and address: Peter Mazzone

The estimated trialtime is 7 days.
(Revised March 2018)
Case 2:20-cr-00146-JCC Document 21-1 Filed 09/09/20 Page 2 of 2

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: LIONEL GONZALEZ-TORRES
Has defendant had initial appearance in this case? Yes [| No

MJ 20-560 CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
Continue Conditions of Release

[| Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

I. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ Summons to be Issued for Appearance on
Defendant’s Address:

Letter to Defense Counsel for Appearance on September 24, 2020 at 9 am

Defense Attorney’s Name and address: Scott Engelhard

The estimated trialtimeis 7 days.
(Revised March 2018)
